TurkPower CORPORATION 100 Park Avenue – Suite 1600 New York, New York 10017 October 13, 2010 Via EDGAR Only Mr. Ryan Rohn U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: TurkPower Corporation f/k/a Global Ink Supply Co. Form 10-Q for the Period Ending February 28, 2010 Filed April 19, 2010 Dear Mr. Rohn: Please be advised that the undersigned is the duly elected Executive Chairman of TurkPower Corporation, f/k/a Global Ink Supply Co., the above-referenced issuer (the “Issuer”).This letter is in response to the comments of the Staff of the U.S. Securities and Exchange Commission (the “Commission”) with respect to the above-referenced filing.In accordance therewith, the Issuer acknowledges the following statements: 1. The Issuer is responsible for the adequacy and accuracy of the disclosure in the filings; 2. The staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing; and 3. The Issuer may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions or require any further information please do not hesitate to contact the undersigned. Very truly yours, /s/ Ryan E. Hart
